Case 4:20-cv-00896-ALM-KPJ Document 20-5 Filed 12/28/20 Page 1 of 2 PageID #: 172




      1
                                         Exhibit D
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

                                             55
Case 4:20-cv-00896-ALM-KPJ Document 20-5 Filed 12/28/20 Page 2 of 2 PageID #: 173




      1
      2
      3
                                       Your Account Has Been Disabled
      4
                                       For more information please visit the Help Center.
      5                                Your account was disabled on Oct 20, 2020. If you think your account was disabled by
                                       mistake you can submit more information via the Help Center for up to 30 days after your
      6                                account was disabled. After that, your account will be per anently disabled and you will no
                                       longer be able to request a review.

      7
                                        Go To Help Center
      8
      9
     10
     11
     12
     13
     14
     15   En lish ; US) Espanoi Fran ais (France) m;5;(f (*i > 1 Portugues (Brasil) italiano Deutseh

          Sign Up     Log In Messenger Facebook Lite Watch People Pag s Page Categories Places Games Loca ions Marketplace Face ook Pay
     16   Groups      Jobs Oculu Portal Instagram    Local undraisers Services oting information Center About Create Ad Create Page Developers
          Careers     Privacy Cookies Ad ChoicesO Te ms Help
     17             : C 20?0

     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

                                                                                 56
